DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The currently amended claim 14, inter alia, recites, “A non-transitory computer-readable medium storing a program that, when executed, causes a computer to a method comprising…” 
While “Applicants respectfully submit that the rejection of Claim 14 is rendered moot by the present amendment to that claim. In particular, Claim 14 is amended to be directed to a non-transitory computer-readable medium storing a program that, when executed, causes a computer to perform a method”.
Examiner respectfully disagrees since It does not appear that the current Specs describes what “a non-transitory computer-readable medium storing a program” is and how a non-transitory computer-readable medium stores a program.  In fact there is no place in the Specs use the term “Non-transitory computer-readable medium”.  The current Paragraph  [0016] is the closest stating “The program may be provided by being transmitted via a transmission medium or recorded on a recording medium”.  Whether or not the transmission medium is transitory or non-transitory is unclear… Whether it is possible to construe the transmission medium as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
Correction/Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A non-transitory computer-readable medium storing a program that, when executed, causes a computer  to perform a method…”.
Products of manufacture are patentable subject matter and have physical attributes.  “program is not typically physical, but typically consist of disembodied data. To be patentable, disembodied structures must be organized and correlated in such a manner as to present a complete operative invention. In this case, “program” comprise program code, i.e. software, which is not patentable subject matter, per se, MPEP 2106.01 (I). 
Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim1-4, 6-7, 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mercredi in view of  Kato et al (US 2017/0337919) OR Noda et al (US 2021/0183365) and further in view of Mei et al (US 2021/0097978) or GE et al (US 2020/0380991).


circuitry configured to perform supplementary processing to supplementa plurality of users located at a plurality of points in accordance with a context of interaction between the users at the respective points in a telepresence system which is configured to perform bidirectional image and sound communication. (Mercredi: There is a voice interaction between client devices 106a and 106b.  It is then elevated/transitioned to a video interaction between clients devices 106a and 106b for bidirectional multimedia session, [0032-0033, 0047, 0103].  
Either Kato or Noda teach “wherein the circuitry is further configured to present information regarding a content of an utterance of a corresponding user of the plurality of users as character information” (Kato: The utterance recognizing portion 103 is able to recognize a voice signal emitted by the user 3, and output the content of the recognized utterance information in characters by referring to these various databases, [0071]; Noda: the speech recognition processor 10 acquires the utterances of a speaker by voice, performs speech recognition processing on the voice and converts it into the utterances of a speech recognition unit indicated by character information (Step S11), [0091]) WHILE either Mei or GE teaches “the presented information including supplementary information that indicates a suggested conversation topic for the plurality of users (Mei: The conversation engine 102 identifies the implied or expressed contexts of the conversations in the chat logs 108 and updates the context models in the context model storage 112 to incorporate the identified contexts. The conversation engine 102 learns how to conduct a conversation regarding a particular topic by storing the utterances related to the particular topic in a conversation knowledge graph for the topic. The storage 114 may store multiple different conversation knowledge graphs for multiple different topics, [0020]” where The chatbot system receives (at 410) utterances of a conversation. The conversation may be offline, i.e., the conversation occurred in the past and the chatbot system is processing the history of the conversation. The conversation may also be online, i.e., the conversation is ongoing and the chatbot system is actively conducting the conversation, [0036]; Ge teaches “an utterance may be an entity suggestion speech act or an entity correction speech act, intended to change the conversation topic to discuss a previously-established intent with regard to a different entity, and accordingly the utterance may be processed by an entity suggestion/correction resolver machine 118 of FIG. 1, which will be described further below with regard to FIGS. 2G-2H and 4. Similarly, an utterance may be an intent suggestion speech act, intended to change the conversation topic to discuss a different intent with regard to a previously-established entity, and accordingly the utterance may be processed by an intent suggestion resolver machine 120 of FIG. 1, which will be described further below with regard to FIGS. 2I and 5, [0059] and Figs. 1, 2G-2H and 4”.
Therefore it would have been obvious to the ordinary artisan before the effective filing date top incorporate the teaching of Kato or Noda and Mei or GE into the teaching 
Claim 2. (Currently Amended) The information processing device according to claim 1, wherein the circuitry is further of interaction.  (See claim 1)
Claim 3. (Currently Amended) The information processing device according to claim 2, wherein the circuitry is further configured to recognize a state of a corresponding user of the plurality of user (See claims 1 and 2)
Claim 4. (Currently Amended) The information processing device to claim 2. wherein the circuitry is further configured to recognize at least one of a context of a past conversation held by the plurality of users or a context of a current conversation being held by the plurality of users. (See claims 1 and 2 and also Mercredi: a user's future actions may be predicted based on the user's prior actions, where the coefficient may be calculated at least in part the history of the user's actions, [0153-0154]).
Claim 6. (Currently Amended) The information processing device according to claim [[5]] 1, wherein the circuitry is further configured to display the character information or output the information regarding the content of the utterance of the corresponding user by voice. (Kato: The image generating portion 109 generates an utterance image that displays utterance information of the user 3 with characters, [0098]) or output the information regarding the content of the utterance of the corresponding user by voice. (Noda:  FIG. 7 is a diagram showing a first example of information displayed by the input/output interface in a dialogue utterance browser. FIG. 8 is a diagram showing a second example of information displayed by the input/output interface in the dialogue utterance browser).
 
Claim 7. (Currently Amended) The information processing device according to claim [[5]] 1, wherein the information regarding the content of the utterance of the corresponding user includes the supplementary information based on (Kato: the identification control portion 107 may reduce the threshold value for the length of a pause in order to avoid noise contamination, when the predetermined condition is uttering with a pause of a length equal to or longer than a threshold value after each character of an unknown word, and the normal noise level of the environment around the user 3 is high. The identification control portion 107 may also increase the threshold value for the length of a pause when the noise level of the environment around the user 3 is high, [0089-0091]; Noda: Thus, even when an utterance is finely subdivided by the speech recognition processor 10 or an utterance that includes a lot of content without including a silent interval is uttered, the end-of-talk predict unit 12 divides an utterance of the intermittent speech recognition result and an utterance that is too long and includes a plurality of contents into cohesive units that the speaker wants to speak, [0040]).
15. (New) The information processing device of claim 1, wherein the circuitry is further configured to determine the supplemental information that indicates the suggested conversation topic, based on a past conversation between the plurality of users. (Mei: The conversation may be offline, i.e., the conversation occurred in the past and the chatbot system 100 is processing the history of the conversation. The conversation may also be online, i.e., the conversation is ongoing and the chatbot system 100 is actively conducting the conversation. (0027} and FIGS. 3a-b; Ge teaches “[0015] In some examples, a user utterance may be one utterance of a multi-turn dialogue between one or more users and an automated agent. The user utterance may be contextually related to other utterances in a computer-accessible conversation history of the multi-turn dialogue, e.g., previous utterances by the user(s) and/or by the automated agent. As such, the user utterance may be ambiguous without contextualizing information provided by the other utterances in the computer-accessible conversation history. As an example, the user utterance may refer to a previously-discussed entity via a coreference such as a pronoun or a partial name. In the example described above, in response to the query "Who founded Microsoft?" the automated agent may respond, "Bill Gates and Paul Allen." If the user then issues another query, "What is Bill's net worth?" the automated agent may use the methods of the present disclosure to deduce that the user wishes to know Bill Gates' net worth. However, without the context provided by the first query ("Who founded Microsoft?") and the .
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mercredi in view of Kato OR Noda and Mei or GE further in view of Teller et al (US 9,329,767)
Claim 9. (Currently Amended) The information processing device according to claim [[5]] 1, whereinApplication No. 17/083,755 Reply to Office Action of September 22, 2021 the circuitry is further configured to evaluate the context and determine which supplementary processing is to be performed, in accordance with the evaluation of the context. (Teller: the computing system may evaluate historical context data (which may be stored locally and/or non-locally) and determine a correlation exists between a setting selected by the user, and a certain context, col. 27, lines 59-63).
Claims 10-11. (Currently Amended) The information processing device according to claim 9, wherein the circuitry is further configured to evaluate whether a conversation has become a particular conversation, based on particular [[by]] supplementary information that supplements a conversation and [[is]] was presented in at a past time; wherein the circuitry is further configured to determine, (Teller:  Many types of information, from many different sources, may be used as context signals … which may include:  the current time, the current date, the current day of the week, the current month, the current season, a time of a past event or past user -context,  a date of a past event or past user -context, a day of the week of a past event or past user -context,  a month of a past event or past user -context,  a season of a past event or past user -context, a current, future, and/or past weather forecast at or near a location of a planned event in which a user and/or a user's friends plan to participate, a current, future, and/or past weather forecast at or near a location of a previous event in which a user and/or a user's friends participated, col. 20, lines 20-65, when the conversation has become the particular conversation [[by]] based on the particular supplementary information presented in at the past time, presentation of other supplementary information, in accordance with the particular supplementary information presented in at the past time (Here examiner reads that all the context signals of the current time/events or past time/events can be used for planning of the future event in future time…  See Teller’s claims 32-34).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mercredi in view of Kato OR Noda and Mei or GE and further in view of Kwon et al (US 9007422).
Claim 12. (Currently Amended) The information processing device according to claim 1, wherein in the telepresence system, a predetermined intervening space and a space at another end side are displayed as if a space on an own side and the space on circuitry is further configured to display, in the predetermined intervening space, an agent configured to supplement the communication 
Kwon teaches the feature as he develops a video conference system that enables two or more persons who are far away to interact with each other through a communication means. It is mainly used to minimize physical distance between a user's reality space and the other user's remote space felt by users.  Via fig. 2, a first user of the first communication device 210 was indicated as "A" and a second user of the second communication device 220 as "B". The first user manipulates the first communication device 210 and the second user does the second communication device 220. The first user may perform the manipulation on the physical object placed on the first user's side and the second user the virtual object displayed on the second user's side. Col. 5, lines 2-9.
Therefore it would have been obvious to the ordinary artisan before the effective filing date top incorporate the teaching of Kwon into the teaching of Mercredi for the purpose of sharing a 3D object existing on a remote or a local space between users and allow interactions between users about the shared object with greater sense of closeness as seen in fig. 2.
Response to Arguments
Applicant’s arguments with respect to the current claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651